People v Fair (2018 NY Slip Op 00524)





People v Fair


2018 NY Slip Op 00524


Decided on January 30, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 30, 2018

Friedman, J.P., Gische, Mazzarelli, Kern, Singh, JJ.


5556 2577/96

[*1]The People of the State of New York, Respondent,
vKeith Fair, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Laura Lieberman Cohen of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Courtney M. Wen of counsel), for respondent.

Order, Supreme Court, New York County (Charles H. Solomon, J.), entered on or about December 10, 2013, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The record supports the court's discretionary upward departure, based on clear and convincing evidence establishing the existence of aggravating factors not adequately accounted for by the risk assessment instrument (see People v Gillotti, 23 NY3d 841, 861—862 [2014]). The underlying sex crime against a child was particularly heinous and violent, and after that conviction, defendant continued to commit sex crimes against other children. Moreover, he was adjudicated a level three offender on two of his subsequent convictions (People v Fair, 129 AD3d 617 [1st Dept 2015], lv denied 26 NY3d 967 [2015]). Defendant's completion of a sexual offender treatment program does not warrant a different result, given his criminal history. Defendant's remaining arguments are unpreserved and unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 30, 2018
CLERK